Citation Nr: 1401559	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-05 766	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for colorectal cancer.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for seizure disorder.

4.  Entitlement to an increased (compensable) initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from February 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, jurisdiction of the appeal was transferred to the RO in Sioux Falls, South Dakota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On December 17, 2013, the Board was notified that the appellant died in November 2103.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appealed an August 2011 rating decision on the issues identified on the first page of this decision.  On December 17, 2013, and during the pendency of his VA appeal, the Board received confirmation that the Veteran died in November 2013.  See Social Security Administration (SSA) Data Printout.    As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
	                                               MICHAEL A. HERMAN  
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


